Citation Nr: 1212985	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  He died in December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9 dated March 2010 the appellant specifically requested a hearing before a Veterans Law Judge via videoconference at her local RO.  To date, the appellant has not been scheduled for a hearing before a Veterans Law Judge via videoconference at her local RO.  Accordingly, the appellant should be scheduled for the requested hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge via videoconference at her local RO.  She and her representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


